Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Applicant’s Arguments
	Applicant’s arguments filed April 28, 2022 have been fully considered, but they are not persuasive. Applicant argues that “the teachings of Braley therefore conflict with those of Yun in view of these claim 1 limitations. See for example Figure 4.3 of Yun Fei, which shows a blending of the fluid simulation with the object simulation, unrelated to iterative coupling. Thus, the combination of Yun Fei and Braley does not disclose or suggest all of the recited features of claim 1” which is not persuasive.  The Braley teaches a simulation of porous medium submerged in a fluid which combines, or couples (Braley, 5.6 Extensions) the Grid Based Simulation for the fluid (Braley, 4 Grid Based Simulation) and the Particle Based Simulation for the particles (Braley, Particle Based Simulation); furthermore, Braley’s grid-based simulation for fluid motion ( Braley, 4 Grid Based Simulation) uses only a grid-based solver; and similarly, Braley’s particle-based simulation for object/particles uses only a particle-based solver different from the grid-based solver.  Furthermore, Yun’s simulation for visual representations of a porous medium submerged in a fluid suggests any well-known fluid/particle simulation can be used; and furthermore, Braley teaches that the simulation for visual representations of a porous medium submerged in a fluid by combination/coupling (Braley, 5.6 Extensions) of the Grid Based Simulation for the fluid and the Particle Based Simulation for the particles is well-known in the art.  Furthermore, Braley teaches a simulation of porous medium submerged in a fluid which combines, or couples (Braley, 5.6 Extensions) the Grid Based Simulation for the fluid (Braley, 4 Grid Based Simulation) and the Particle Based Simulation for the particles (Braley, Particle Based Simulation).  Thus, it would have been obvious to use Braley’s simulation for visual representations of a porous medium submerged in a fluid to implement, or use in place of, Yun’s fluid/particle simulation.  Accordingly, the claimed invention as represented in the claim 1 does not represent a patentable distinction over the art of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al (A Multi-Scale Model for Simulating Liquid-Fabric Interactions) in view of BRALEY et al (Fluid Simulation For Computer Graphics: A Tutorial in Grid Based and Particle Based Methods).
As per claim 1, Yun teaches the claimed “computer-implemented method for generating one or more visual representations of a porous medium submerged in a fluid,” the computer-implemented method comprising: “defining a field comprising fluid parameter values for the fluid, the fluid parameter values comprising fluid velocity values and pore pressures” (Yun, 3.1 mixture Theory — the fluid velocity ur, and 3.2 Pressure Gradient — the pore pressure); “defining a plurality of objects comprising the porous medium at locations within the field” (Yun, figure 5); and “determining a first set of motion parameter values for the fluid based at least in part on the field, the first set of motion parameter values simulating fluid motion and determined using momentum equation of fluid; 3.2 Pressure Gradient — equation 8; and 3.3 Drag Force); and “iteratively coupling the plurality of objects to the fluid based on the first set of motion parameter values and the second set of motion parameter values” (Yun, 3.4 Dynamic and Quasi- Static Model). It is noted that Yun does not explicitly teach “the fluid motion’s parameters are determined using only a grid-based solver, and the object motion’s parameters are determined using only a particle-based solver’ as claimed. However, it is well known in the art of fluid simulation for computer graphics that the fluid motion can be determined using only grid-based solver (see Braley, Introduction - Grid based simulations are typically highly accurate, although relatively slow compared to particle-based solutions. Particle based simulations are usually much faster, but they typically do not look as good as grid-based simulations; 4 Grid Based Simulation); and furthermore, it is also well known in the art of object motion in a fluid simulation for computer graphics that the object motion can be determined using only particle-based solver (Braley, 5 Particle Based Simulation). Thus, it would have been obvious, in view of Braley, to configure Yun’s method as claimed by using the simulation for visual representations of a porous medium submerged in a fluid by combination/coupling (Braley, 5.6 Extensions) of the Grid Based Simulation for the fluid and the Particle Based Simulation for the particles in implementing the particle/fluid simulation. The motivation is to improve the speed of simulation process through using the particle- based solver (Braley, Introduction).

Claim 2 adds into claim 1 “wherein the objects of the plurality of objects are independently movable with respect to one another” (Braley, 5.2 Data Structures).

Claim 3 adds into claim 1 “wherein movement of the objects of the plurality of objects relative to one another is constrained in one, two, or three degrees of freedom” which is just a matter of constraints on the particles in motion (e.g., Yun, 5.2 General Examples; Braley, 5.3 Algorithm).

Claim 4 adds into claim 1 “wherein the solver for the fluid is Eulerian and the solver for the plurality of objects is Lagrangian” (Braley, 3 Governing Equations).

Claim 5 adds into claim 1 “wherein the solver for the porous medium is configured to solve for a velocity value of each object of the plurality of objects by using fixed values of the fluid velocity and pore pressures at each object's locations within the field” which is obvious as the constrains on the motion solver of the fluid velocities and pore pressures (e.g., Yun, 4.2 Grid Simulation).

Claim 6 adds into claim 1 “wherein the solver for the fluid is configured to solve a system of equations to obtain the pore pressures and the fluid velocity values of the fluid at locations within the field” (Yun, 4.1 Codimensional Quasi-Static Simulation).

Claim 7 adds into claim 1 “wherein the drag forces being used to determine relative motion of the plurality of objects and the fluid comprise a drag force term” (Yun, 3.3 Drag Force).

Claim 8 adds into claim 1 “wherein defining the pore pressure values and the fluid velocity values includes assigning a velocity to each object of the plurality of objects” (Yun, 3.1 Mixture Theory; Braley, 3 Governing Equations).

Claim 9 adds into claim 8 “wherein the assigned velocity is zero” which is obvious in case no motion on each object.

Claim 10 adds into claim 1 “wherein the porous medium comprises cloth, bubbles, sand, hair, foam, sponge, or plants” (Yun, 3 PHYSICAL MODEL OF WET FABRIC).

Claim 11 adds into claim 1 “wherein the fluid comprises water, air, or oil” (Yun, 3 PHYSICAL MODEL OF WET FABRIC).

Claim 12 adds into claim 1 “generating one or more visual representations of at least a portion of the plurality of objects” (Yun, figure 10).

Claim 13 adds into claim 1 “generating one or more visual representations of at least a portion of the fluid” (Yun, figure 10).

Claim 14 adds into claim 1 “generating a time sequence of visual representations at least a portion of the plurality of objects submerged in at least a portion of the fluid” (Yun, figure 11).

Claims 15-18 claim a system, a non-transitory computer-readable storage medium storing instructions, a computer-readable medium carrying instructions, and a carrier medium carrying image data based on the method of claims 1-14; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616